DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0274367 (hereinafter “Yamamoto”).
 	Regarding claim 1, Yamamoto discloses a printing system (document management system (paragraph [0094])) comprising:
	- a printer (MFP 1 (paragraph [0093]));
	- a server device (document management server 5 (paragraph [0094])) connectable to the printer (via network 4 (Fig. 1)), the server device comprising:
	- a computer (control section 110 includes CPU (paragraph [0119])); and
	- a memory configured to store therein a set of program instructions (ROM 112 stores program for which control section 110 controls entirety of document management server (paragraph [0121])), and a folder corresponding to each of a plurality of users (file storage section 113 stores document managed by document management server (paragraph [0122]); contents manager generates multiple folders in storage device (paragraph [0132])), the folder being a shared folder accessible from an external device other than the server device, user permissions being set for the folder to indicate whether access to the folder is allowed, the user permissions allowing the printer to access to the folder (access control manager determines whether file or folder is accessible by user, and transmits only folder or file, which user is allowed to access, to information terminal (paragraph [0139])); and
	- a client device (computer 3 (paragraph [0094])) connectable to the server device (via network (Fig. 1)), the client device being configured to perform:
	- (a) transmitting print data to the server device, the print data being based on an image to be printed and being associated with identification information for identifying a 
	- wherein the set of program instructions, when installed on and executed by the computer, causes the server device to perform:
	- in response to receiving the print data from the client device, (b) storing the print data in the folder corresponding to the user identified by the identification information associated with the print data (above steps for saving file from computer in document manage server (paragraph [0255])), and
	- wherein the printer is configured to perform:
 	- (c) receiving an input of the identification information (user at MFP inputs and transmits login information to document management server, and MFP waits for authentication result (paragraph [0216]));
	- (d) identifying and accessing the folder corresponding to the user identified by the identification information received in (c) (when authentication is OK, user selects file saved in file storage section of document management server (paragraph [0228]));
	- (e) acquiring the print data stored in the folder identified and accessed in (d) (MFP reads file saved in selected folder of document management server (paragraph [0230])); and
 	- (f) printing the image based on the print data acquired in (e) (MFP prints file (paragraph [0230])).

 	- (m) displaying a list of a plurality of pieces of print data stored in the folder identified and accessed in (d) (MFP displays screen for selecting location where file is saved on display (paragraph [0228]), MFP gains access to saving location of selected file and displays folder information of storage destination (paragraph [0229])); and
	- (n) receiving a selection of target print data from among the plurality of pieces of print data (user selects a certain folder from among folders displayed (paragraph [0230])), and
	- wherein the (e) acquiring acquires the target print data selected in (n) from the folder identified and accessed in (d), and the (f) printing prints the image based on the target print data acquired in (e) (MFP reads file saved in selected folder of document management server, and prints file (paragraph [0230])).
 	Regarding claim 12, Yamamoto discloses a non-transitory computer readable storage medium storing a set of program instructions installed on and executed by a computer in a server device (ROM 112 stores program for which control section 110 controls entirety of document management server 5 (paragraph [0121])) connectable (via network 4 (Fig. 1)) to a printer (MFP 1 (paragraph [0093])) and a client device (computer 3 (paragraph [0094])), the server device including a memory configured to store a folder corresponding to each of a plurality of users (file storage section 113 stores document managed by document management server (paragraph [0122]); contents manager generates multiple folders in storage device (paragraph [0132])), the folder being a shared folder accessible from an external device other than the server 
 	- (a) acquiring print data received from the client device, the print data being based on an image to be printed and being associated with identification information for identifying a user (user at computer inputs and transmits login information to document management server, and computer waits for authentication result (paragraph [0252]); when authentication is OK, computer transmits selected file to selected folder of document management server (paragraph [0257])); and
	- (b) storing the print data in the folder corresponding to the user identified by the identification information associated with the print data acquired in (a) (above steps for saving file from computer in document management server (paragraph [0255])), the printer accessing the folder to acquire the print data stored in the folder and printing the image based on the print data (MFP reads file saved in selected folder of document management server, and prints file (paragraph [0230])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2010/0253975 (hereinafter “Ida”).
 	Regarding claim 2, Yamamoto does not expressly disclose: wherein the set of program instructions includes a port monitor, and 
	- wherein the port monitor, when installed on and executed by the computer, causes the server device to perform the (b) storing in response to receiving the print data from the client device.
 	Ida discloses a shared print server 2 including a port monitor unit 52 (paragraph [0030]).  The port monitor stores print data received from user terminal 1 in a temporary storage place with unique file names (paragraph [0032]).  Providing a port monitor in a server, such as taught by Ida, would have been an obvious modification of the teaching of Yamamoto, for use of a port monitor is well known in the art and enables communication of data between the server and an input device.  Therefore, it would 
 	Regarding claim 6, Yamamoto discloses: wherein the (a) transmitting comprises:
 	- (j) receiving an input of authentication information (user at computer inputs and transmits login information to document management server, and computer waits for authentication result (paragraph [0252])); and 
	- (k) transmitting the print data associated with the identification information and the authentication information to the printer (when authentication is OK, computer transmits selected file to selected folder of document management server (paragraph [0257])).
 	Yamamoto does not expressly disclose:
 	- wherein the printer is configured to further perform:
	- (l) receiving an input of the authentication information, and
	- wherein the (f) printing is performed in response to determining that the authentication information received in (l) matches the authentication information associated with the print data acquired in (e).
 	In Ida, MFP 3 causes a user to input authentication information (paragraph [0049]).  Processor 31 of MFP requests authentication server 4 to authenticate user by transmitting acquired authentication information to authentication server (paragraph [0050]).  Upon successful authentication, MFP transmits access request to shared print server (paragraph [0051]).  Processor 21 of shared print server, upon determining that access from MFP is permitted, specifies authenticated user name of user requesting access (paragraph [0053]) and retrieves print data of the user name (paragraph [0054]), .
10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ida as applied to claim 2 above, and further in view of U.S. Patent Application Publication 2011/0069339 (hereinafter “Huang”).
 	Regarding claim 3, Yamamoto in view of Ida does not expressly disclose: wherein the memory is configured to further store a printer driver corresponding to the printer and a print queue allocated for the printer driver, and
	- wherein when the server device receives the print data specifying the print queue allocated for the printer driver from the client device, the (b) storing acquires the print data from the print queue and stores the print data in the folder corresponding to the user identified by the identification information associated with the print data.
 	Huang discloses a server device 120 including a printer driver 310 and a print queue 320 (paragraph [0028]).  The printer driver converts print data and commands from an application to correctly control and print to a specific printer (paragraph [0029]). The print queue has the ability to send, receive, and store print data, and manages print jobs sent by client devices 110 over the network for printing (paragraph [0031]).  As .  
11.	Claims 5, 13 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claims 1 and 12 above, and further in view of Huang.
 	Regarding claim 5, Yamamoto discloses: 
 	- wherein the (a) transmitting transmits intermediate data to the server device, the intermediate data being the print data prior to undergoing rendering, the intermediate data being associated with the identification information (user at computer inputs and transmits login information to document management server, and computer waits for authentication result (paragraph [0252]); when authentication is OK, computer transmits selected file to selected folder of document management server (paragraph [0257]); file not disclosed as having been rendered prior to transmission to document management server).
 	Yamamoto does not expressly disclose: wherein the set of program instructions includes a printer driver corresponding to the printer,
 	- wherein the printer driver, when installed on and executed by the computer, causes the server device to perform the (b) storing in response to receiving the intermediate data as the print data from the client device, the (b) storing comprising:

	- (h) rendering the intermediate data acquired in (g) to generate the print data; and
	- (i) storing the print data generated in (h) in the folder corresponding to the user identified by the identification information associated with the intermediate data.
	As set forth above regarding claim 3, Huang discloses a server device 120 including a printer driver 310 and a print queue 320 (paragraph [0028]).  The printer driver converts print data and commands from an application to correctly control and print to a specific printer (paragraph [0029]). The print queue has the ability to send, receive, and store print data, and manages print jobs sent by client devices 110 over the network for printing (paragraph [0031]). The printer driver includes a rasterizer for rasterizing received print jobs (paragraph [0030]), thereby rendering (converting) intermediate data (received print job) so as to enable printing.  As Yamamoto discloses transmitting a selected file to a selected folder of a document management server MFP reads file saved in selected folder of document management server (Yamamoto: paragraph [0257]) and transmitting the saved file for printing (Yamamoto: paragraph [0230]), it would have been obvious for one of ordinary skill in the art to provide the printer driver including the rasterizer, such as taught by Huang, for rasterizing the print data from a client device prior to saving, so that the print data from the client device can be converted to enable printing at a specific printer at a later time.     	  	 	
 	Regarding claim 13, Yamamoto does not expressly disclose: wherein the memory is configured to further store a printer driver corresponding to the printer and a 
	- wherein (a) acquiring acquires the print data from the print queue.
	As set forth above regarding claim 3, Huang discloses a server device 120 including a printer driver 310 and a print queue 320 (paragraph [0028]).  The printer driver converts print data and commands from an application to correctly control and print to a specific printer (paragraph [0029]). The print queue has the ability to send, receive, and store print data, and manages print jobs sent by client devices 110 over the network for printing (paragraph [0031]).  As Yamamoto discloses transmitting a selected file to a selected folder of a document management server upon successful authentication (Yamamoto: paragraph [0257]), it would have been obvious for one of ordinary skill in the art to provide the printer driver and print queue at the server, such as taught by Huang, for saving converted print data from a client device to a selected folder according to authentication information, so that the print data from the client device can be converted to enable printing at a specific printer.  
 	Regarding claim 19, Yamamoto discloses: wherein the (a) acquiring acquires intermediate data transmitted from the client device, the intermediate data being the print data prior to undergoing rendering, the intermediate data being associated with the identification information (user at computer inputs and transmits login information to document management server, and computer waits for authentication result (paragraph [0252]); when authentication is OK, computer transmits selected file to selected folder of document management server (paragraph [0257]); file not disclosed as having been rendered prior to transmission to document management server).

	- wherein the (b) storing comprise:
	- (h) rendering the intermediate data acquired in (a) to generate the print data; and
	- (i) storing the print data generated in (h) in the folder corresponding to the user identified by the identification information associated with the intermediate data.
	As set forth above regarding claim 3, Huang discloses a server device 120 including a printer driver 310 and a print queue 320 (paragraph [0028]).  The printer driver converts print data and commands from an application to correctly control and print to a specific printer (paragraph [0029]). The print queue has the ability to send, receive, and store print data, and manages print jobs sent by client devices 110 over the network for printing (paragraph [0031]).  As set forth above regarding claim 5, the printer driver includes a rasterizer for rasterizing received print jobs (paragraph [0030]), thereby rendering (converting) intermediate data (received print job) so as to enable printing.  As Yamamoto discloses transmitting a selected file to a selected folder of a document management server MFP reads file saved in selected folder of document management server (Yamamoto: paragraph [0257]) and transmitting the saved file for printing (Yamamoto: paragraph [0230]), it would have been obvious for one of ordinary skill in the art to provide the printer driver including the rasterizer, such as taught by Huang, for rasterizing the print data from a client device prior to saving, so that the print data from the client device can be converted to enable printing at a specific printer at a later time.     	  	
s 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication 2007/0288714 (hereinafter “Nakamura”).
 	Regarding claim 8, Yamamoto discloses: wherein the set of program instructions, when installed on and executed by the computer, causes the server device to further perform: 
	- (o) determining whether the user permissions set for the folder corresponding to the user identified by the identification information associated with the print data allow the set of program instructions to write to the folder (access control manager determines whether the user, who was authenticated by the authentication manager, can gain access to the file, such as … whether the user can update the file (paragraph [0138])).
 	Yamamoto does not expressly disclose: in response to determining that the user permissions do not allow the set of program instructions to write to the folder, (p) modifying the user permissions to allow the set of program instructions to write to the folder before performing the (b) storing.
 	Nakamura discloses an access management apparatus that manages access to stored files from information processing apparatuses.  The access management apparatus includes an access privilege management table 17 that defines read/write privileges for each user (Fig. 2).  Included in the table is “change privilege”, which expresses permission for a user to change access privileges given to documents and sub-folders under a folder in addition to the read/write privilege (paragraph [0020]).  The “change privilege” option provides a user greater authority in controlling contents of the user’s folder, thereby enhancing flexibility in managing the contents.  Therefore, it would 
 	Claim 15, drawn to a non-transitory computer-readable storage medium, similarly recites the subject matter of claim 8, and is thus rejected on similar grounds.
13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 12 above, and further in view of U.S. Patent 2009/0222420 (hereinafter “Hirata”).
	Regarding claim 14, Yamamoto does not expressly disclose: wherein the set of program instructions further comprises:
	- in response to determining that the folder corresponding to the user identified by the identification information associated with the print data acquired in (a) is not stored in the memory, (c) creating the folder before performing the (b) storing.
 	Hirata discloses a file management apparatus.   When a user folder corresponding to a user ID whose login is permitted is not contained in map managing section 210, file managing unit 412 creates a new user folder whose folder name is identical to the new user ID in the map managing section (paragraph [0257]).  This saves the user from having to create the folder, thereby providing greater convenience.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Yamamoto by providing for creation of a user folder when a folder associated with an authenticated user is not stored, as taught by Hirata.
14.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 12 above, and further in view of U.S. Patent 6,757,705 (hereinafter “Pardikar”).
Regarding claim 16, Yamamoto discloses: wherein the print data acquired in (a) has a filename (files saved in document management server 5 have a file name (paragraph [0195])).
 	Yamamoto does not expressly disclose: the (b) storing comprising:
 	- (f) modifying the filename of the print data by adding additional information; and 
 	- (g) storing the print data in the folder under the filename.
 	Pardikar discloses a method and system for client-side caching, wherein modified files may be saved under a new name, which is chosen by the system as the original filename followed by the username and a version number attached thereto (column 10, lines 25-31).  Adding the username to the filename provides greater security from access by other users.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Yamamoto by adding additional information (in this case, the username) to the filename, such as taught by Pardikar.
 	Regarding claim 17, Pardikar discloses: wherein a username is set for each of the plurality of users, the additional information being the username set for the user identified by the identification information associated with the print data (as set forth above, modified files may be saved under a new name, which is chosen by the system as the original filename followed by the username and a version number attached thereto (column 10, lines 25-31)).
15.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 12 above, and further in view of U.S. Patent Application Publication 2008/0201617 (hereinafter “Ohara”).
Regarding claim 16, as set forth above, Yamamoto discloses: wherein the print data acquired in (a) has a filename (files saved in document management server 5 have a file name (paragraph [0195])).
 	Yamamoto does not expressly disclose: the (b) storing comprising:
 	- (f) modifying the filename of the print data by adding additional information; and 
 	- (g) storing the print data in the folder under the filename.
 	Ohara discloses a multi-function apparatus (MFA 100) that adds a saving time/date to a file name of a saved image file (paragraphs [0161]-[0162]).  Adding such information helps a user differentiate files with similar file names, thereby enabling the user to select the desired file without have to view all of the files.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Yamamoto by adding additional information (in this case, time/date) to the file name, such as taught by Ohara.
 	Regarding claim 18, Ohara discloses: wherein the additional information is time information specifying time at which the (b) storing is performed (as set forth above, multi-function apparatus (MFA 100) adds a saving time/date to a file name of a saved image file (paragraphs [0161]-[0162])).
Allowable Subject Matter
16.	Claims 4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:  

- wherein when the server device receives a plurality of pieces of print data specifying the print queue allocated for the printer drive from respective ones of the plurality of client devices, the (b) storing acquires each of the plurality of pieces of print data from the print queue and stores each of the plurality of pieces of print data in the folder corresponding to the user identified by the identification information associated with the each of the plurality of pieces of print data.
Regarding claim 9, the cited prior art fails to disclose or suggest Applicant’s printing system according to claim 1, wherein the printer is configured to store access information for accessing the folder with the user permissions allowing to access to the folder, and
- wherein the print is configured to further perform:
- (q) acquiring the access information; and
- (r) accessing the folder using the access information acquired in (q).
Claims 10 and 11 depend from claim 9.


 	 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677